Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claim 3 (newly replaced and added; applicant cannot point to specification) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 110198058 A), as evidenced by Deng et al (USPGPN 20110234006), Yamauchi et al (USPGPN 20130244065), and Books et al (USPGPN 20210226267).
Independent Claim 1, Chen teaches a battery system (Figs. 1, 2, & 4-6), comprising: a plurality of battery modules including a first battery module and a second battery module (10A-10N), the first battery module and the second battery module being connected between a first system terminal and a second system terminal in parallel (see each of cited Figs.); and a controller configured to control the plurality of battery modules (16A-16N represents the controller; where Deng 106 of Figs. 1 & 2 and Yamauchi CTRA/CTRB of Figs. 2-3B & 5B provide evidence that the single unit controller can be used for reason obvious to a person having ordinary skill in the art of reduced space requirements, which represents a duplication of parts, see MPEP 2144.04), wherein: the first battery module includes a first battery and a first main switch (120A & 10A), which are serially connected between the first system terminal and the second system terminal, and a first balancing switch and a first balancing resistor (PSA & RA), which are connected to the first main switch in parallel and are connected to each other in series, the second battery module includes a second battery and a secondary main switch (120B & 10B), which are serially connected between the first system terminal and the second system terminal, and a second balancing switch and a second balancing resistor (PSB & RB), which are connected to the second main switch in parallel and are connected to each other in series, and the controller is configured to detect a first battery voltage of the first battery and a second battery voltage of the second battery (voltage detection modules 11A-11N perform this function, abstract, ¶[44]), and when an absolute value of a difference between the first battery voltage and the second battery voltage is greater than a first reference value (¶’s [10, 11, 18, 19, 50, 51, 60-63, 68, 71, 74, 86-88, esp. 10, 11, 50, 51], S104 & S105 of Fig. 3, and S206 of Fig. 7; while a safe range is described, one having ordinary skill in the art understands that safe range is equivalent to an absolute value as it would be a plus or minus range, where Deng [at least abstract], Yamauchi |¶[66]|, and Books |¶’s [41, 44, 82]| demonstrate that absolute value is a known alternative way to describe something, where absolute value of the range between -5 to +5 is no greater than the absolute value of 5), to open the first main switch and the second main switch and to close the first balancing switch and the second balancing switch (¶’s [51, 52]).
Dependent Claim 2, Chen teaches the controller is configured to, in a case where an absolute value of a difference between the first battery voltage and the second battery voltage is greater than a second reference value and is less than or equal to the first reference value, close the first main switch and the second balancing switch and to open the first balancing switch and the second main switch, or configured to close the second main switch and the first balancing switch and to open the second balancing switch and the first main switch (¶’s [72-74] where it is noted that the disparity is not large enough for the action cited in Claim 1 to occur, i.e. not large enough for both sets of balancing switches to be turned on, one set of switches is turned on, as one having ordinary skill in the art would understand).
Dependent Claim 3, Chen teaches the controller is configured to, in a case where the first battery module is newly replaced and added, when an absolute value of a difference between the first battery voltage and the second battery voltage is greater than the second reference value and is less than or equal to the first reference value, close the second main switch and the first balancing switch and to open the second balancing switch and the first main switch, and the controller is configured to, in a case where the second battery module is newly replaced and added, when an absolute value of a difference between the first battery voltage and the second battery voltage is greater than the second reference value and is less than or equal to the first reference value, close the first main switch and the second balancing switch and to open the first balancing switch and the second main switch (¶’s [72-74] where it is noted that the disparity is not large enough for the action cited in Claim 1 to occur, i.e. not large enough for both sets of balancing switches to be turned on, one set of switches is turned on, as one having ordinary skill in the art would understand; as Chen does this function regardless of whether the battery has been replaced, it would have been known to a person having ordinary skill in the art that even if a battery was replaced, it would work here as well, as would have been obvious to a person having ordinary skill in the art, esp. as Chen does not teach away from this feature).
Dependent Claim 4, Chen teaches the controller is configured to, in a case where an absolute value of a difference between the first battery voltage and the second battery voltage is less than or equal to the second reference value, close the first main switch and the second main switch and to open the first balancing switch and the second balancing switch (¶[52] which describes a situation when the cells are balanced, i.e. not subject to the threshold difference of S105 of Fig. 3 as described for Claim 1 or the situation of ¶’s [72-74] as described for Claim 2).
Dependent Claim 5, Chen teaches each of the plurality of battery modules includes a battery and a main switch, which are serially connected between the first system terminal and the second system terminal, and a balancing switch and a balancing resistor, which are connected to the main switch in parallel and connected to each other in series, and the controller is configured to detect a battery voltage of each of batteries of the plurality of battery modules in a state in which all of the main switches and the balancing switches of the plurality of battery modules are open (Figs. 1, 2, & 4-6).
Dependent Claim 6, Chen teaches the first battery module is a battery module including a battery having a highest battery voltage among the plurality of battery modules, and the second battery module is a battery module including a battery having a lowest battery voltage among the plurality of battery modules (as there is a voltage difference between the batteries, there will be cases where the first battery has a high voltage while the second battery has a lower voltage, as would be obvious to a person having ordinary skill in the art, see ¶[86]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859